Case 0:21-cv-60389-XXXX Document 1 Entered on FLSD Docket 02/18/2021 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO.:

  JOSHUA PHILIP KAUFMAN,

                 Plaintiff,
  v.

  NATIONAL CAR CURE LLC,
  GUSTAV RENNY,

              Defendants.
  __________________________________/

                                            COMPLAINT
                                        {Jury Trial Demanded}

         Plaintiff, JOSHUA PHILIP KAUFMAN, brings this action against Defendants,

  NATIONAL CAR CURE LLC and GUSTAV RENNY, pursuant to the Fair Labor Standards Act

  (“FLSA”), 29 U.S.C § 201 et seq., and alleges as follows:

  1.     Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

  2.     At all times material hereto, Plaintiff JOSHUA PHILIP KAUFMAN was a resident of the

  State of Florida and an “employee” of Defendants as defined by the FLSA.

  3.     At all times material hereto, Plaintiff engaged in interstate commerce on a regular and

  recurring basis within the meaning of the FLSA.

  4.     Defendants regularly solicited and made sales to customers in Broward County, Florida.

  5.     At all times material hereto, Defendant, NATIONAL CAR CURE LLC, was a Florida

  corporation with its principal place of business in South Florida, engaged in commerce in the field

  of selling repair coverage for vehicles, at all times material hereto was the “employer” of Plaintiff

  as that term is defined under statutes referenced herein, engaged along with its employees in

  interstate commerce, and has annual gross sales and/or business volume of $500,000 or more.
Case 0:21-cv-60389-XXXX Document 1 Entered on FLSD Docket 02/18/2021 Page 2 of 3




  6.     Defendant, GUSTAV RENNY, is a resident of South Florida and was, and now is, a

  manager of Defendant, NATIONAL CAR CURE LLC, controlled Plaintiff’s duties, hours worked,

  and compensation, and managed the day-to-day operations of NATIONAL CAR CURE LLC.

  Accordingly, GUSTAV RENNY was and is an “employer” of the Plaintiff within the meaning of

  29 U.S.C. §203(d).

  7.     Two or more of Defendants’ employees handled tools, supplies, and equipment

  manufactured outside Florida in furtherance of their business, including but not limited to phones,

  computers, computer monitors, computer keyboards, computer mice, pens, and paper.

  8.     Plaintiff JOSHUA PHILIP KAUFMAN worked for Defendants as a closer.

  9.     Defendants failed to pay Plaintiff’s full and proper minimum wages.

  10.    Defendants failed to pay Plaintiff’s full and proper overtime wages of 1.5 times Plaintiff’s

  regular hourly rate for certain hours worked over 40 per week.

  11.    Attached as Exhibit A is a preliminary calculation of Plaintiff’s claims. These amounts may

  change as Plaintiff engages in the discovery process.

  12.    Defendants have knowingly and willfully refused to pay Plaintiff’s legally-entitled wages.

  13.    Plaintiff has complied with all conditions precedent to bringing this suit, or same have been

  waived or abandoned.

  14.    Plaintiff has retained the services of the undersigned and is obligated to pay for the legal

  services provided.
Case 0:21-cv-60389-XXXX Document 1 Entered on FLSD Docket 02/18/2021 Page 3 of 3




                                      COUNT I
                  VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)
                                 ALL DEFENDANTS

  15.     Plaintiff realleges and incorporates the allegations set forth in paragraphs 1-14 above as if

  set forth herein in full.

  16.     Plaintiff alleges this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 216 (b),

  that Plaintiff is entitled to: (i) unpaid minimum wages; (ii) time-and-a-half overtime pay, and (iii)

  liquidated damages pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

  17.     Plaintiff seeks recovery of damages as referenced above and further seeks interest, costs,

  and attorneys’ fees pursuant to 29 U.S.C. § 216(b).

          WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally, plus

  costs, reasonable attorneys’ fees, and such other remedy as the court deems just and appropriate.

                                                Respectfully submitted,

                                                Koz Law, P.A.
                                                320 S.E. 9th Street
                                                Fort Lauderdale, Florida 33316
                                                Phone: (786) 924-9929
                                                Fax: (786) 358-6071
                                                Email: ekoz@kozlawfirm.com




                                                Elliot Kozolchyk, Esq.
                                                Bar No.: 74791
